CAUSE NO.C-3-010482-1247332-A
IN THE Ca.JRT OF CRIMINAL APPEALS OF TEXAS
               BOBBY HUCKABY,Re1ator
                      v.
       THE HCNORABLE BRIAN WILLET ,THH.'TARRANT
       COUNTY,DISTRICT CLERK,THOMAS J.WILDER,Respondents


  IN THE CRIMINAL DISTRICT COURT N0.3 OF
             TARRANT COUNTY, TEXAS


          PETITION FOR WRIT OF MANDAMUS


                                              COURT OF CRIMINAl APPEALS

                                                     OCT 16 20i5




                                          This document contains some
                                          pages ~hat are of poor quali!W
                                        ; at the time of imaging.




                                       RESPECTFULLY SUBMITTED:
                                       BOBBY HUCKABY
                                       TDCJ-CID#1777084
                                       COFFIELD UNIT
                                       2661 FM 2054
                                       U'ENNESSEE CDLONY ,TEXAS 75884
                       CAUSE NO.C-3-010482-1247332-A
                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                              BOBBY HUCKABY,Relator
                                           v.
                         THE HONORABLE BRIAN WILLET,
                    THE TARRANT CaJNTY, DISTRICT CLERK
                             THOMAS J.WILDER,Respondents


                     IN THE CRIMINAL DISTRICT COURT N0.3 OF
                               TARRANT COUNTY ,TEXAS



                         PETITICN FCR WRIT OF MANDAMUS



TO THE HONORABLE JUDGES OF THE COURT OF         CRIMIN~L   APPEALS:
 NOW CQ\1ES ,BCBBY HUCKABY ,and. files this PETITION FOR MANDAMUS ,requesting this
Court to issue a mandamus ordering the Criminal District Court N0.3 of Tarr-
ant County ,Texas and the Tarrant County District Clerk, ("hereinafter   Re~ond­

ents") ,to enter its findings of fact and conclusions of law and to forward
my writ of habeas corpus,in the above numbered cause,to the Court of Criminal
Aweals of Texas ,as is required by Article 11.07 ,Texas Code of Criminal Proc-
edure("T.C.C.P.")and Article l,Section 12 of the Texas Constitution.
                                      r.
                              JURISDICTION
 On March 27,2012, Relator was convicted for the offense of aggravated assault
with a deadly weapon,whereby he entered an involuntary plea of guilty and he
also pleaded true to the habitual offender notice on that same day of March
27,2012, in cause number 1247332D. The trial court sentenced the Relator to
twenty-seven years in TDCJ-CID.
 Although the Relator did not appeal his conviction,he did file an Article
ll.07,under the T.C.C.P.,which the State's Response to the Relator's     Applicat~

ion for writ of habeas corpus,filed with the Tarrant County,District Clerk's
off ice ,cin June -3,2015 .See attached Relator's Appendix.
                                      II.
                                FACTS OF THE CASE
 Relator complains that his State Wrmt of Habeas Corpus should have been forw-
arded to the Court of Criminal Appeals with findings of facts,whereby the tri~
al court designated an issue that required an expansion of the record and the
                                      2.
  trial court ordered an affidavit from the Honorable Brian Willet ("trial coun-
 sel") ,to adlress the Relator's allegations,that he received ineffective ass-
  istance from the trial counsel.The Relator's habeas corpus clearly demonstr-
 ates that the Relator's trial counsel did in fact file his court ordered af-
  fidavit on August 4,2015,but as of October 3,2015,date of this writ of maad-
 anus, the Relator's habeas corpus       hrl~   sti 11 not been· sent to tht: t:ourt of cr--
  iminal Appeals,despite the Relatot·;s repeated requests for the Respondent's
  to do so. (See attached Appendix, in relevant part to his due diligence. j
                                          III.
                                 GROUNDS FOR RELIEF
 RELA'I'OR 'S ONLY GROUND FOO RELIEF:THE Presiding Judeje ,CRlMINAb MAGISTRA'I'E ,CH-
 ARLES P.IREYNOLDS,of •rarrant County ,'l'exas and the District Clerk of 'l'arrant
 County/l'exas,Thomas A.Wilder,("Respondents;')have and are presently                violatin~

  the Relator's constitutional right to acce.ss to the court,a.s well as viola-
  ting his si.:.atut:or:y right to file an application for writ of habeas corpus, in
  violation of Article 11.07 § 3,of the =r.c.C.i?.and the Fourteenth Amendment or
  the United States Constitution.
   Relator,specifically contends that the Respondents of the Tarrant County ,Te-
  xas-, criminal District Court No.3 and the Tarrant County,'I'exas            District Cle-
 rks office are denying him of his constutional right to access to courts,by
  failing to appoint someone to make a findings of fact,approve it,and have the
  clerk   tran~'1llit   it to the Court of Criminal Atpeals,in response to the Relat-
  or•'s State wcit of habeas corpus~ir. violation of hi.s due process,and theref-
  ore, neglecting to perform its complete ministerial duties and is disregardi-
  ng due course of lo.w.
   Because the convicting court dieT desi9nate issues that needed to be resolved
 ana .since the convicting court ordered an aHioavit frcma the tt·ial counsel and
  since the record demonstrates thc::t the court ordered affidavit has been added
  to the Relator's habeas corpus record, therefore pUi:suant to Article 11.07 ,§ 3
  (d)of the T.C.C.P.;'\lso,the Relator contends that there is no provision for·
  him to appeal the Respondent's failure to perform its dvties according to ll.O
  7,§ 3(d),wherein it provides in relevant part: ..• 'aiter the convict1ng court
  makes findings o:t iact or approil•?S the findin: ca::::e is now before the

Court of Criminal Aooeals,in accordance with Art.ll.07 § 3(d),and since there
                                                3.
is no provision for him to appeal the Resoondent's failure to make fjndinas
of fact·,failure to transmit and/or failure to perform its ministerial auties
in this context,thus the Relator's inability to appeal leaves the Relator
with no other adequate remedy at law except the filing of this mandamus.Delem
v.District Clerk,l87                          S.W.3d     473(Tex.Crim.App. and Exparte Ybarra,l49 S.W.3d
147Tex.App.2004).
     Moreover,this                Court        of     Criminal Appeals has held that mandamus relief may
be        granted           if    the     relator        shows;(l)that the act sought to be compelled is
purely           ministerial,and(2)that                      there        is     no   adequate   remedy at law.Winters
v.Presiding                 Judge,ll8          S.W.3d        773,775(Tex.Crim.App.2003),Ex Parte Ybarra,l49
s.w .l47Tex Crirri.App.2004) ,and Deleon v .District Clerk, 187 S.W.3d 473, 474(Tex.
App.2006).
     In     the        instant         case,the         Relator           has shown that: (l)the Respondent of the
trial court has a ministerial duty of law .to appoint someone to make a fin-
ding of facvt and/or approve the findings of fact(or deny it)of the person
he designates to make them and then the Respondent of the Tarrant County,Te-
xas       District           Clerk's .. office should perform the ministerail duty to transmit
the        findings          of fact,in response to Relator's state writ,immediately to the
Court           of     Criminal          Appeals,under one cover,the application,any answers filed
by        the        State       and     the     affidavit filed by the Relator's trial counsel.These
aforementioned ministerial                             duties, that. are              material to the legality of the
Relator's              continued          confinement              under       Article    ll.07,and   despite numerous
attempts              to     inquire          from     the    Tarrant County Texas District Clerk,District
Attorney's,and/or                      from     the     clerk        of        the Court of Criminal Appeals,all via
letters ' am the attached Appendix to this mandamus trying to diligently noti-
fy./) the .Relator as to why his habeas corpus proceeding is being delayed.
     Thus, Relator               has    met      all requirements for mandamus relief ,he respectfully
requests that this this Cburt of Criminal Appeals grants hi~ mandamus and/or
direct the Respondents to appoint someone to make a findings of fact,approve
it and or order the Tarrant County,Texas District Clerk to transmit his writ
to the Court of Criminal                        ~peals       of Texas. (See attached Appendixe$.


                                                             PRAYER
  WHEHEREFORE,PREMISES                         CONSIDERED,Relator                 respectfully prays that the Honor-
able        Court           of    Criminal           Apppeals grants this foregoing writ of mandamus and
thereafter                 direct       the     Respmdents make its findings and transmit his habeas
corpus to this Court of Criminal Appeals.

                                                                                         Respectf~ubmitted,            /.
                                                                                         B
                                                                                          ·~
                                                                                           .
                                                                                                       P~np 084   iolrpo15
                                                                                                                   1
                                                              4.
                                    VERIFICATION
  "My   name is Bobby Huckaby #l777084,and I am filing this mandamus and I have
read    the   writ   of   mandamus and I verify,under penalty of perjury that every
statement is within my personal knowledge,is true and correct.


                                                    £,)~ il..drxb lr/c¢ot5
                                                    BOBBY H KABY#l7770 . ,2nd
                                                   Coffield Unit
                                                    2661 FM 2054
                                                    Tennessee Colony,Texas 75884




                                CERTIFIDCATE OF SERVICE
 This is to certify that on October 1,2015,a true and correct copy of this fo-
regoing document was sent u.s.prepaid mail to the Clerk of the Court of Crim-
inal 8ppeals at P.O.Box 12308,Capitol Station,Austin,Texas 78711.
EXECUTED ON THIS 7th day of October,2015.




                                                   fo&:z~                 tc/nhd5
                                                   Coffield Unit
                                                   2661 FM 2054
                                                   Tennessee Colony,Texas 75884




                                          5.
APPENDIX
APPENDIX
APPENDIX
APPENDIX
APPJB:NDIX
APPENDIX
APPENDIX
                                                                          FILED
                                                             THOMAS A WILDERJ))ST. CLERK
                             Mr. Bobby Huckaby, Applicant      TARRANT COUN 1 r, TEXAS
                                TD~J# 1777084-Coffield
                                     2661 FM 2054                     AUG 3'1 2015
                              Tennessee Colony, TX 75884
                                             I
                                                                     _ _ _ __
                                                             TIMI~:;,;.._.___


                                                             BY_ _ _ _ _ DEPUTY
HONORABLE THOMAS WILDER
Tarrant County District Clerk
401 w. Belknap
Fort Wort~, Texas 76196-0402



  -   -.

Tuesday,         Aug~st   11th, 2015


HONORABLE THOMAS WILDER:
Dear Mr. Wilder,
           enclosed, please find two (2) sets of my APPLICANT'S STATED
OBJECTIONS TO DELAYS ON WRIT, to be filed under the above-listed
                                                     I

Writ number.


           'Pl~ase   submit one (1) set to the Trial Court; andj keep one
(1) set for your records in the District Clerk's Office.


           ~y    copies of the above, I am notifying the following parties
which      ~re    listed on Page 4 herein:


1). Asst. District Attorney John E. Meskunas (State's Attorney);
,2). Attorney .Brian J. Willet ( 2012 Trial/Defense Attorney); and,
3). The Honorable Abel Acosta, Clerk, Tx. Court of Crim. Appeals,
      at Austin, Texas.



           Thank you very much for your public services and professional
assistance in the above matter.            Sincerely yours



 ~~afJ.J'5~~~y,      Pro-se
  Applicant/ TDCJ# 1777084
  2661 FM 2054-Coffield Unit
  Tennessee Colony, TX 75884

ENCLOSURES: 2         set~

BH/lg             (CC: Files)
                                                               THOMASA FILED
                                                                  TARRAN'm8o~~~~T.    CLERK
                                                                                 . 'EXAs
                     WRIT NO. C-3-010482 - 1247332-A
                                                                      AUG 3·1 2015
                                                          TIME
 EX PARTE                            §    IN THE CRIMINA Iey>l'I"::;~'TlfRR":ii'1C~'ff-------
                                     §                                              0EPUrY
 BOBBY HUCKABY                       §         COURT NUMBER 3 OF
    (Applicant)                      §
                                     §    TARRANT COUNTY, TEXAS, Ft. Worth


"[§11.07    TX.C.C.P.]APPLICANT'S STATED OBJECTIONS TO DELAYS ON WRIT"


  £0 THE ~ONORiBtE JUDGE OF SAID COURTS:

           COMES NOW THE APPLICANT, BOBBY HUCKABY, Pro-se, by and through

 himself, and makes this his "APPLICANT'S STATED OBJECTIONS TO DELAYS"

  in the procedural time limits of his Tx.c.c.P. Art. §11.07 et seq

 Writ of Habeas Corpus, which was filed over 35-days ago.               Applicant

  will show the convicting Court and the Texas Court of Criminal App-

  eals (at Austin, Texas) the following facts and         objections~       to wit:

                                    I.

       THE 27-YEAR PLEA BARGAIN WAS VOID DUE TO MHMR ISSUES ; FOR
  IMPROPER ADMONISHMENTS; AND, FOR~:INEFEECTIVE ASSISTANCE OF COUNSEL

           Applicant has challenged the fact that there are controverted,

  previously unresolved facts material to the legality of the Appli-

  cant's·indictment, conviction, and confinement in Cause No. 12477332D.

  Applicant asserts there are also collateral consequences (TDCJ-ID's

 . Healthcare/MHMR system is impacted due to overcrowded conditions,

  and thus is unable to render proper MHMR treatments equal to a State

  Mental Hospital(s) similar to Applicant's past commitments) which

  renders the Applicant's guilty plea involuntarily and unwillingly

  and unknowingly entered into.     Applicant was coerced to plea guilty.

           Applicant objects that he has experienced several intentional

  delays in this State Habeas Corpus Proceeding, violating Procedural

  Time Limitations (see §11.07 Sec. 3{b),(c),and (d) ) totalling 35-

                                    -1-
d"ays for the State ......Prosecutor and the Trial Court to process the

writ so it may issue by                   oper~~ion         of law.         Thereafter,        ~hen      the 35-

~ays has elapsed,            the Trial Court must transmit the habeas ciorpus

transcript to Texas Court of Criminal Appeals for a final ruling.

                                                 A.
                                       OBJECTION NUMBER ONE:

          Applic~nt     did not WAIVER the 35-day_procedural                                  tim~    limit,

yet the State'~.Attorney _sou~ht an unauthorized extensi~n ~n the

form of a DESIGNATION as reflected in the State's Response To' App;li-.                                                   '·
                 .       .        .
                                                                                                                         ·'·
cation~Foi,~r{~'~f.Ha~eas                     Corpus (5         p~~~s)       and   attach~d      MEMORANDUM;

and.· ORDER . ( 2    pag~s)           th~ t   Applicant . received on ·or              a~o~\: J~ne 27th~
2015 ~-    The State's Attorney moved the Court to DENY APPLICANT'S PER-

SONAL-APPEARANCE AND PARTICIPATION at the                                   p~oposed -E~ideritiary               Hear-
      '
ing, thereby abridging his habeas corpus rights and-prfvi;I.eges. The

Applicant ls proc~eding in Pro-se and has no atto~ney to answer for

him at
     .
       any purported
             :.  .
                     Evidentia~·y.
                              . ..
                              '
                                   Hearing
                                    :     .
                                            that may. be- .conducted. . The·
                                                                      ':·

                                                  '         .
Applicant's
       .
            established MHMR statu~,
                             . . '.
                                                                 in . addition to
                                                                                ,.
                                                                                   no appointed
                                                                                        . '      '.               .
habeas corpus attorney for adequate representation, violates the

accepted . guarantees of Due Process and Equal Protections                                            inhere~nt

in the Texas Constitution at Article I, §§ 10 and 19 of the.Bill of

Rights.          Applicant objects and ~akes exception to these violations.

                                                       B.
                                       OBJECTION       NU~iER TWO:
          · Applicant obje6ts that has not been served with a copy of his

Trial Attorney's         habea~           corpus-response Affidavit, within the stated

time limit of August 3rd, 2015 (see Page 2. of STATE'S RESPONSE, supra;
                                                                                                             I


arid, Pages 1-2 of attached ORDER).                             Attorney Brian Willet's ORDERED

08/03/15 AFFIDAVIT has not been served upon the Applicant                                              ~s   of this

date of 08/11/2015.
                                                      -2-
                                               c.
                               OBJECTION NUMBER THREE

        Finally, Applicant objects that these unnecessary delays are

perverting the Interests of Justice in that said delays are ptejud-
                                                                    .                  .      .   .            .
icing and violatirig the Apblicant's St~te Procedural and State Con-

stitutional rights, as well as, his Federal Con~ti tution~l rights.

Applicant's 1nd1ctmenE, ¥epresentat1o~, a~d illicit plea bargain·
                                                                            .~-

negotiations were fundamentally d.efecti ve, -and . the ~rial Records

and the AciREED PLEA HEARING DF MARCH 2ith, ibl2 ("~.O.F.'s") veiify

a~~ supports his me~itorious alle~ations in this State Habeas Cor-
pus Writ Proceeding'.



        A~plicant prays t~is Honorable Court ~nd .the Texas Court of

.Criminal Appeals will recognize the deceptive tactics employed by
         I
                 .         .   .·   .          .   :. .   .   ·.·       I         ·.

the State's Attorney and.the Applicant's former Trial A~torney, the

Honorable Brian Willet, to delay these                                  p~oceedings.       garm has    at~­

ached, and. the prohibition against
                              )
                                    the· Appl':i.cant 's p·articipation
                                        ...



ih the requested EVIDENTIARY HEARING (see Page 2 of State's Response)

denies the Applic~nt c6mpulsory process of ~he law (Art.!, §10, Tex-

as Constitution's Bill of Rights of 1876; Tx.C.C.P. Art. 11.07).

T~is shows preferential treatment to the State which transgresses

the   fairnes~       d.octrines of the        Ame~ican                  Adversary protocols.          Appli-

cant prays for general relief from the Texas Judiciary                                       system~

SUBMITTED ON THIS 11th DAY OF AUGUST, 2015 by Applicant. Respectfully:

      v{5J~1 .   '



                            THE APPLICANT'S CERTIFICATE OF SERVICE
                            (* See footnote below)

                A true copy of the above and foregoing 3-paged written inst-

        RUMENT (OBJECTIONS) has been posted, via      u.s.   Mail Depository Box,

        to the following parties:

        1).    Tarrant County District Clerk's Office/ Hon. ·Thomas Wilder,
               401 w. Belknap, Fort Worth, Texas 76196-0402, for filing.
        2) •   Assistant District Attorney JOHN E. MESKUNAS, Tarrant Co.
               District Attorney's Office, 401 Belknap, Ft. Woth, Tx. 76196.

        3}. Honorable Abel Acosta, Clerk, Texas Court of Criminal Appeals,
            P. 0 .. Box 12308-Capi tol Station, Austin, Tx 78711 · ( 512) 463-1551.
        4). Defense Attorney Brian J. Willet, P.C., 1901 Central Dr., #61G, Ft.
            Worth, ~exas 76196 (817) 267-1009.


                                                  APPLICANT BOBBY HUCKABY
                                                  (Certifier herein)


        *[ PLEASE NOTE:    as a confined prisoner in the TDCJ-ID, Applicant
                           has no access to a photocopier's services; thus,
                           this written intrument must be forwarded to the
                           Applicant's family for photdcopies and posting to
                           the above-listed four (4) parties. Such may incur
                           another week delay for service on the parties.].


                                                             l        7
                                                    BOBBY HUCKABY, Pxo-se




                                            -4-